Case 2:18-cv-14371-RLR Document 155 Entered on FLSD Docket 10/04/2019 Page 1 of 11




   Septem ber20,2019
                                                                           FILED BY                  J C..




   ClerkofCourt                                                                 û2T 23 2219
   US DistrictCourt Southern DistrictofFlorida                                    ANGELA E.NOBLE
                                                                                 cteFIK t
                                                                                        J.s.DlsT. cT.
   Alto Lee Adams,Sr.United StatesCourthouse                                   s.D.OF FLA.-Irr. PIERCE
   101South U.S.Highway 1
   FortPierce,FL 34950

   Re:    Case No.:       2:18-cv-14371
                          Ellen Berm an,etaI.v.GeneralM otorsLLC
                          Excessive OiIConsum ption- GM C Terrain
                          Claim No.: 169915121

   DearSir/Madam:

   On09/19/18,whiletraveling home from Green Bay,W Ito Madison,W I,thatevening,mycheckengine
   Iightcame on steady.Icalled the garage Iregularly have my carserviced atand explained my situation.I
   then drove mycarthere ratherthango hom e.Aftermycarwasevaluated,Iwasinformedthata camshaft
   positionsolenoidneededto bereplacedalongwithotheraffectedsystems.Itcost$1,182.53.

   On01/23/19,!had theoiIandfilterchange.Mileagewas94,604.

   On05/22/19,again,while driving atnight,the check engine Iightcame on again,exceptthistime the
   Iifterswere very noisyand Ihad to add 2-3 quartsofoilto getme back to my service center.The mileage
   was98,388.Afterthey evaluated my car,Iwas given the newsthatapparentl      y there were excessive oiI
   consumption problem swith 2011GM C Terrains.AIIthey knew wasthata service advisory wasin effect.
   Thiswasthefirsttime they heard aboutthis.Thiswasalso the firsttim e lheard aboutthis.Afteradditional
   servicingto getm y carrunning again theysaid thatthere wasa fix,butitwasvery expensive,and unless
   itwasdone,Iwouldcontinueto burn/lose oiIfast.Iwasunable to affordthisso Ihaveopted to add oil
   untilIcan afford to eitherfic a 2011 carorreplace it.Needlessto say,Iwasveryupset.Since thiswasn't
   consideredarecall,thiswouldn'tbecoveredbyGMC.Thistimeitcostme$821.34.

   A couple ofm onthsago,Ireceived a notice from GM C thatthere wasa classaction suit,butIhad to have
   workforthisproblem already done and paid for.The 2011 yearrequirem entswere 7 years,6 monthsor
   120,000.Bythetime Ireceived thisnotice,itw asal/eady passedthe 7years,6 monthsm ark.Had Iknown
   backin 2018,when mycarfirststarted having problem s,Iwould have beenw ithin the tim e fram eallowed
   for2011 cars.Notonce did my oiIwarning lightcome on.Ihave been having my carserviced regularly
   based on the recom mendationsofGMC.W hatiffind disconcerting isthatthe dealerIboughtcare from
   nevercontacted me when Im ighthave had an opportunity to fix this problem before Ireceived a court
   notice wellaflerthe 2011 param etersto qualify.
Case 2:18-cv-14371-RLR Document 155 Entered on FLSD Docket 10/04/2019 Page 2 of 11




   Page 2
   2:18-cv-14371

   Iaskthatthat1am stillincluded inthe ''remedy''oftheCourt'sjudgment.Ihaveattachedacopyofthe
   servicecharges,$2,003.87,fortheworkdone onmycarin 2018and 2019thatisdirectlyrelated tothe
   failure ofsystem sthatwere causing excessive oiIconsumption and the unrealistic tim efram esassigned
   w henthere was no timely notice ofa problem .Thankyou.


   Sincerely,
          C



   Julie F.Royalton

   CC:
   ClassCounsel:
   DanielK.Bryson,J.HunterBryson
   W hitfield Bryson & M ason,LLP
   900 W .M organ St.,Raleigh,NC 27603

   DefendantsCounsel:
   Thom asA.Casey,Jr.
   JonesW alkerLLP
   201St.CharlesAve.
   New Orleans,LA 70170-5100
 Case 2:18-cv-14371-RLR Document 155 Entered on FLSD Docket 10/04/2019 Page 3 of 11
2.4 Liter O iIC onsum ption Litigation
c/oAnalyticsConsultingLLC                                                                                 PRESOK'ED
                                                                                                       FIRSSCLASSMAIL
P.O.Box 2003                                                                                             U.S.POSTAGE
                                                                                                           PAID
Chanhassen,M N 55317-2003                                                                              TWINCITIES,MN
                                                                                                       PERMITNO.3648
IM PORTANT COURT-ORDERED NOTICE




                                   BRM 003FF07D71-Claim Number1699151
                                   1111111111111111111111111111111111111111111111111111111111
                                   JULIE F ROYA LTON
                                   202 N W HITN EY W A Y
                                   M ADISON W I 53705-2721
                                   lI'I'Il'1III'IIIIIIIIIIIl'I''lI'IIjIjjIlIIII'lIIIII''III'I'IIIIII




                     *salalqaA fjorJraxIapolllIllmzaaS?II3M S?6fI0ZçII0f%I0Z
               S.lgaxIap@III.IOJQOIa!II?A SS?Ia,,)SaulZu?331Oa:FI.13141#*rII1!M Paddlnba
            :3Ia!IpA ulf.uai DW D . 19 xglllnb:FlpltuAalla pasn ao Mau paefalallpaezllalnd
           oqM Suosaad ulm ola: sapnlau!SsBla aqut*o ulm avxaql)fzopa?SsglaPalm ua-aAtlq?
            aq)u!VINBJ01Paxs?'Ilpq S!Nnoa @q1Kq;Ssfla?JOJaqlllam ?M W IIIn0A
    ,   Aug Case
            0$ 2019 09:
                      03R West Town Mœ
                 2:18-cv-14371-RLR     œa Ti
                                           re 6088336898
                                    Document                       Pa9e 2 10/04/2019 Page 4 of 11
                                               155 Entered on FLSD Docket

                                                                                                                                 O
                                                                                                                *
                                                                                                                ?2y
                                                                                                                q:               *
                                                                         o                                      vh
                 X C)71B m rn > E I E * > r7E > > E m =
                                                      *mx D:ï W > C'I O V E =                                   t
                                                                                                                i
                                                                                                                ,)
                 m
                 @                                                                                                               %
                 c)F
                   >hm
                     oo
                     o =Ox<
                         r >=
                           Y o%o
                             o o
                                 (p =
                                 m
                                    :no
                                    m
                                      m omx
                                      o c
                                          o wœcm)m
                                          z m o  o
                                                 o
                                                   c
                                                   x
                                                   m
                                                    )>o >
                                                     o  qzm
                                                          o
                                                           )O
                                                            x
                                                            A%
                                                            .
                                                            a m
                                                              a
                                                                %
                                                                nXod>
                                                                    x*mc
                                                                       >C
                                                                       x =h*
                                                                           =î1                               4+
                                                                                                             j'o                 *
                 q
                 @)
                   X r x > o > -1o)o  z c m o x  x o  , P x m.-
                                                              q . 6 da-: o
                                                                         H
                                                                m o z o -1,
                                                                           c
                                                                           s ,                               iQ
                                                                                                             tn                  c
                 =o
                  2n
                   =lY o
                       z:;
                         z>
                          +Xc z>m-x>Doqz!
                                       oœ-1xo n=.-n!mm >t
                                                        .m= m<z><mr
                                                                  ono
                                                                    ==> mlm ,
        J        >
                 c o(
                   mz7!
                      <->
                        <@= k.f
                              mza
                                u:xm-Qz
                                      >o=x-
                                          >4@
                                            m)m
                                              e)o
                                                x-<1>
                                                    zjx
                                                      aopoxyqgom/r    on%%                               '
                                                                                                             kx
                                                                                                             kJ                  *
                                                                                                                                 <
                                                                                                                                 =
                 F
                 K-1x m x m o c o z ; z % a c c > m q x > m : o / z : x o g                                  GD                  6*
        w             =w
                      m
                      Y
                      0W
                      <
                        m=a
                        m
                        o:
                          1m
                         mm
                            >m
                           a<
                             .<oo =m z
                             m m<
                                 -

                                z=oz
                                     z m zosap
                                    o!I
                                      ozo:
                                         >m
                                             x q
                                           'o.
                                               o ,i
                                             c)o
                                               om
                                                  (o x
                                                 zo
                                                  %y
                                                     mm
                                                    FhO
                                                       sr
                                                       (
                                                      >%
                                                         m x
                                     1 o m (D 2 œ rz o . .
                                                        -<c
                                                           o>  zo
                                                             ooo
                                                          .orj-Fv
                                                                 M>
                                                                t+>
                                                                  >mz
                                                                     o ax
                                                                  (s c
                                                                    9I'
                                                                        m:o
                                                                      (Z7mr>
                                                                           œ--m
                                                                              Zi=
                                                                                 c
                                                                                  1
                                                                                     m
                                                                                         .


                                                                                              x
                                                                                                             çh
                                                                                                             fl
                                                                                                             #P
                                                                                                             çl
                                                                                                             f.k
                                                                                                                                 *
                                                                                                                                 >
                      N K> r x x
                      >           -do x
                                      Ym m1O *41 Sx   Z mX                      m
                                                                                = n'                        ()
                      o zo m m> = -m$mD z     .
                                              < m -i-im m m o p <              r- * m m    > 92 1           *
                                                                                                            Chj
                                                                                                              .                  Q
                      g)m er,' m x = p c  m)-@)
                                              1,
                                               xmroym.u : u -q=
                                                              mw             Xo   o
                                                                                  m>o =
                                                                                      -1 -q1
                                                                                         o   =j                                  >
Xh          '         >c  o ë'z m < s fcm m > : > rz m      xo               9:            mm g
                                                                                           o                (.>
                                                                                                            6r1
V                     o
                      m m 1x > y > @)o r o
                          -                    oxs  m 8 Fxm -js
                                                              xj             c.. Q.1z      c g
                                                                                           >                1.$
D'                    : = ro  m 'D   k =  .
                                          z Jp x P
                      Orœ o O ;R 6 m m < r)m = > C  >   o s
                                                      Koo o o                                  j
                      m                                                                                     r'
                                                                                                             i$
                      mc<)
                        - mO
                         1ç   x
                              o1>5am.
                                    mV O
                                      -
                                       md T
                                       -  < zo o
                                             x
                                               z G7m
                                                 ut -d7 m
                                                        rom,c                                  '.
                                                                                               z            t!>
                                                                                                            e   k
-
                      > m r-    œoac mzq m .<. v co                                           e'            th
                      z r r-p
                            m r .<.
                                  x m .p o x
                                           o*-4œ
                                               >rm--
                                                   m#o l
                                                       >                                      t
Ajs               o ao
                  Q
                  c>
                  (
                  r
                  >n.
                    7
                    -'
                    .
                      ïm
                      Z
                         c'
                    V> % o
                      E7 P
                          K=
                          gx
                          M>
                         oo
                            :r
                            =c
                              x a c m ujo m m
                            m.<)#
                             >7m
                                oz
                                r.
                                  oa
                                  f
                                    PT Fz
                                     û)>  mug o
                                                   gl-#
                                                 a E nm
                                  DO=n#r--'<1Om <=OC)c
                                  v Gr                =
                                                      *
                                                                                              B
                                                                                              i
                                                                                              .
                                                                                              j
                                                                                              =
                                                                                                         C)
                                                                                                         *.
                                                                                                         t)
                                                                                                         -;
                                                                                                            Ne
                                                                                                             #

                                                                                                                                      '
                                                                                                         WN                           'D
                  zf
                  oz?r
                     2->
                       z
                       xmc
                  m z i5xm
                         x>t
                           ;
                           5rne
                            -
                            7x)oz
                                -oj>z'
                                     ed
                                      )(xz
                                         '=
                                          m%M
                                         a> p9Y
                                              mFNocIxmro'
                                          -1z (n m m-i x
                                                                                              j
                                                                                              R
                                                                                                         ()h
                                                                                                         :I
                                                                                                                                      =
                                                                                                                                      C)
                                                                                                                                      D
                                                                                              .                                       *
                  o
                  z>ç m; o  >r  -y x
                               .c   x= mxG47oc
                                             c7
                                              )m o
                                               CI.
                                               -   >x
                                                 >.y zo e  o)                                            ch                            f
    1                 m x e)c    rn c  x         <   m g Jo                                              7,l
                                                                                                                                      m
                                                                                                                                      o
                  xJ!ç
                  m      -fm'p.
                              rruc)xcn)œ
                                       .
                                       mj:
                                         rm z  xo  ox  <mKz                                                                           P K wl
                   =c x m x         r  g <-fm
                                            z KA q
                                                 > >
                                                   =>s a z :7
                                                     (                                                   j!'O
                                                                                                            œ
                                                                                                         :. O
                                                                                                                                      œ - &
                                                                                                                                      O-
                                                                                                                                      + RY <

    M
                  o
                  x0 .c
                      a)
                       :.:1wm
                            (5<:
                               >mo<> p c)>: t:
                                             ox>moxçomo  ox
                                                       m1x
                                                       -
                                                         s m
                                                           p                                             cp
                  .                  .
                                                                                                         Cp
                                                                                                         =                            =8ps   n
                              c
                              n
                              rn m wm
                                    Rrr
                                      c
                                      m-c:o
                                          ax  > >cj
                                        < 9n xc7 =o =p                                                   <'
                                                                                                          ,o                          N -D o s
                                                                                                                                      W
                                                                                                                                      t
                                                                                                                                      n: a œK
                                                                                                                                      m = a o
                                                                                                                                      o = o 5
                                                                                                                                      x v) z o
                                                                                                                                     O
                                                                                                                                     , tao 9.
                                                                                                                                     o     xj
                                                                                                                                     Y)
                                                                                                                                     G      ?
                                                                                                                                     &
                                                                                                                                     (>
                                                                                                                                     (D




                                                                     8



                                                                                                  11c
                                                                                                    Q
                                                                                                    0.
                                                                     N
                                                                 T
                                                                 $                        8
                                                                                                        B
                                                                                                  m       .
                                                                 X                                x 5
                                                                                                    ..
                                                                                                  G     çoj
                                                                                          8             ji
                                                                                                         1>
                                                                                                        œ!
                                                                                                           %
                                                                                                           <
                                                                                                                 to
                                                                                                                  m
                                                                                                  ë o
                                                                                                    c.
                                                                                                    o jdc
                                                                                                        ë
                                                                                                  o s
                                                                                                    .

                                                                                                  * s z
                                                                                                      =
                                                                 (0                                  : m
                                                                                                  : o,:
                                                                 *                       c        &' R *
                                                                                                       ''
                                                                                                        o t

                                                                                         08/01/2019                   9 :%1ûM (GMT-0%:00)
.   Aus Case
        0$ 2019 09:
                  03M W est Town Mœ
             2:18-cv-14371-RLR      œ a Tire 6088336898
                                  Document                        Page 3 10/04/2019 Page 5 of 11
                                              155 Entered on FLSD Docket

                                                                                                                                          < K Y* @o
                                                                                                                                          @
                                                           F                                                                              V x o - ,'r
                                                           8>             p
                                                                          #                             p                           s = S' grM m ,+ *
                                                                                                                                                    ..
                  > > c
                                                                                                    f;                              8 j<
                                                                                                                                       9 Z M Z< U o
                      a)m
                        xc xop
                             o1cp x:>œ sz   >x       o pw                                          zm o<
                                                                                                       : po : m                                 X
                                                                                                                                                qa
                                                                                                                                                     .
                  :(z
                    32  m  z -    o = > g m > p g m o o -H= a,x m m r-> o s > > x o =        < P@  o. o
                                                                                                   .   o    =p                                                     o*
                                                                                                                                                                    0
                  G 2 = % 'Ho,2 &)- mi1 ç =)s
                                            opJ oy     m m = o x x (zx x g E z .sx x m z g . a : g O                                                               a
                  -
                  # q
                  o mo>
                      zqm  m x  % m
                        m o:j# pm .
                                  * / = xm  o x  o j x
                                                     > g
                                                       d *
                                                         z;mmm
                                                             xum
                                                               OxK
                                                                 Oç>
                                                                   -9no
                                                                      S:pO
                                                                         mpm2z
                                                                             oaE
                                                                               >rm
                                                                                 >noo
                                                                                    ? ,omm#mmcm ga.toa o -tnx
                                                                                                            m<>                                                    t
                                                                                                                                                                   pj
                                  (zo >
                                      zomo
                                         -1=mu E*  m oz                                                       m                                                      .
               =pmx m, orn cv >xox .1 D< ocjJo4 p
                  c
                  -i
                                                  <<o mzoc!m
                                                           =qx so
                                                o o w 'u p c > o
                                                                 w oo
                                                                    K-zdmm
                                                                         czmcxzxjm .+Jzm j -x
                                                                           e)z m > c m u
                                                                                            :)o
                                                                                              x o<
                                                                                                 ta.4o
                                                                                                     - (so o<
               c
               I) m
               V  x*o' 0%x'' <mxOz@m=x>ozoj>z
                  :       m
                             .

                                  ,.     ..
                                                m.(g%dzm
                                                    (
                                                   .a  m.m4yoYz.nzq m
                                                                    > m  c
                                                                         r->
                                                                           =znlo
                                                                               -jF
                                                                                 -$m
                                                                                   r-r
                                                                                     x-m
                                                                                       o      - œ:
                                                                                            m .    Xx z
                                                                                                                                     .                   I

                          c m 2'5
                                -:Fïx = =-K +
                                            --<'N:                             o m %.=œ Q               ç
                                                                                                        - eyc x o
                                                                                                                eï- c:u
                                                                                                                      m :*                       s
                                                                                                                                                 o       *
                                                                                                                                                         >'   -N    2
               >
               =       m
                       a D
                         - d c om z om-
                                      >jomr'œ
                                            >
                                          mzo
                                              o
                                              <
                                              mm
                                                o
                                                m                              x
                                                                               ro-,
                                                                                  #w
                                                                                     vqyz
                                                                                        .
                                                                                                        x w
                                                                                                          <:e
                                                                                                            :p@)p=.c:.m
                                                                                                                      x. oxo                             g.          *
                                                                               > o mjr-œ m              m
                                                                                                        g -
                                                                                                          m ou)>       m ojO                     g                   p
                                                                                    -
               y       m m F z/.x K       o                                              x                     z  .m: r                                  5
               15
               >       = txp
                       m  .
                               L
                               >xocmxrnq(p?
                                          z
                                          m D1x
                                              moo             -                c
                                                                               o C)I
                                                                                   oco #mx
                                                                                                               o o c b
                                                                                                        c r z m m s zp
                                                                                                                      >  xxm                     o
                                                                                                                                                 z c
                                                                                                                                                         w          m*
                                                                                                                                                                    o
                         o     o c)         mz m                               m ? r-o Q m                  m x o n;(n K                         ..
               X
               h
               ..      Qz      zm? -n# ZC S o -1
                                          O                                        o mko                    '= >%m o o                                   P          Q
                   n r-;
                       F
                       K                 j
                                         zAc'
                                         -
                                            i
                                            :ïoK
                                               '
                                               x
                                               XcJ
                                                 c!=*m
                                                 -   <
                                                     -m-xM
                                                         m
                                                         ou*
                                                           x
                                                           z                        '
                                                                                    gG
                                                                                     œyj
                                                                                    -H = c X
                                                                                                                  m
                                                                                                                  o
                                                                                                                  ec
                                                                                                                   ;jl
                                                                                                                     r
                                                                                                                     ;jjm s@
                                                                                                                           x)rx
                                                                                                                  -#-Ag c w X
                                                                                                                              N
                                  6
                                  Q
                                  Y*
                                   1ö
                                    %1=
                                      >9
                                       7z>
                                         X,m
                                           'm.K
                                              m' op
                                                  =(=
                                                    oq                         œ œ
                                                                                 m
                                                                                 -q>c
                                                                               : v) um
                                                                                    = oO
                                                                                      o m                     <
                                                                                                              .u7
                                                                                                                x<
                                                                                                                 >
                                                                                                                 r-N%I>
                                                                                                                   m. .6
                                                                                                                      e 1                =
                                                                                                                                         .xE- F
                                                                                                                                              ,
                                                                                      o x                     œ
                                  ï tc
                                  c
                                     ïz O œ C)
                                     x > œ FDO
                                                             =P
                                                             rn=
                                                                               q
                                                                               o  -
                                                                               .< C
                                                                                   ta r -
                                                                                        .
                                                                                  f o = 0j
                                                                                                              .
                                                                                                             coc
                                                                                                                  > y g arm >
                                                                                                                            .            a o r
                                  m      mc                                                    -               œ p+
                                                                                                                  >a! jx
                                                                                                                       a o
                                                                                                                         w.              = .. a
                                                                                                                                         p               o
                                  x
                                  o      : m mp
                                              1-4o
                                                 =-
                                                             X
                                                             oxo                  m
                                                                                  +Q xmo                     ; -1
                                                                                                               m DA
                                                                                                                  mc*)1* m                    * w
                                  œ      >
                                         m œ  !m k
                                              -
                                                             x<                   Kcw   J                    1 çm m.
                                                                                                             .     cj
                                                                                                                    .c
                                                                                                                     el.
                                                                                                                       0:                     :=
                                         > jo
                                            xr
                                            .x+-
                                               -             mx
                                                              >                   -lœ
                                                                                  o xKo ï                    se@)>
                                                                                                                 <'g
                                                                                                                   >nqI
                                                                                                                      xo                      '' w
                                                                                                                                              m  m
                                      n
                                      <.
                                        m
                                        Ea
                                          c)*o
                                           œ
                                           .s

                                          o'
                                               o O Y
                                                 m zj
                                               -1 < 7
                                                    om
                                                      œ
                                                      o
                                                      o
                                                      >p ; M
                                                            m
                                                            <jEpO-=
                                                                  -# %+=joo
                                                                          m-m*.lll
                                                                                 !
                                                                                 5KC <    - w2
                                  Q z!u     mm              mco=o     .-* 7 o
                                                                            oc
                                                                            R cIm%x       .
                                                                                          0 s
                                  cs  Q
                                    3 zxœ .c= c ) m.-1
                                        > o P :J R m lo r
                                                        - r -
                                                            <
                                                            Y : g m
                                                                  z
                                                                  a r
                                                                    ç a
                                                                      J   m
                                                                          s,. K
                                                                         ta o .r m m
                                                                                ic r
                                                                                   Gx@) T o: %
                                                                                     <  p .
                                       2, m
                                          -ix
                                          >   z
                                              zz
                                            m m
                                            =    moz g
                                                     - œ
                                                       -1(rp
                                                           .                        x
                                                                                    ozF
                                                                                      gF o.
                                                                                        w.                   y)
                                                                                                             o ocm
                                                                                                                 o
                                                                                                                 w.O
                                                                                                                   x;:M
                                                                                                                      r
                                                                                                                      .-x
                                                                                                                        m.cm m
                                                                                                                             o '
                                                                                                                               œ >O
                                       =o zz(7J
                                              -Ddo
                                                 coz
                                                   > :
                                                     6oo'v>
                                                          =                         m
                                                                                    =.msKoma
                                                                                      K                      o ec
                                                                                                             m  w,ow
                                                                                                                e  x
                                                                                                                   -o>
                                                                                                                     <jk
                                                                                                                       >p y              q zg o=
                                                                                                                                               o
                                          = m o=       o  R                         X > oC                   B       cj'n s x
        i'                               Oo? 7Y
                                          > z =
                                                             p xm                       F>m
                                                                                        w .x
                                                                                                                      ï K c j e)c
                                                                                                                      on
                                                                                                                                m            r
         o
         2                              o
                                        -jz -!                    o                     oo     o                      zm<i
                                                                                                                         5z
                                                                                                                          jc
                                                                                                                           x:o:              z
                                                                                                                                             o u
                                        g)(D                      %                            c                           L -jF o
         4                                                                              1 K                                m <x
                                                                                                                           X
              œ        m @) op e)                                                                                               K
              :r       z a:      = x                   c)             e)       v)                   (s       (a                 w
              >        >>        >>                    >
                                                       z              z
                                                                      >        z
                                                                               >                    z                           z :
              : Y: ::                                  :              : x                           : g
                                                                                                    > :                         > g
              z
              ur
                       z  =
                       a: =
                                 z z
                                 = =
                                                       z
                                                       x
                                                                      x
                                                                      x
                                                                               x                    z       z                   , z
                                                                                                                                z o
              m        m m       m m                   m              m        x                    x       m                   z        p
              m jm
              4  :t :
                    m14
                      =                                4
                                                       m              , 4
                                                                        %                          m
                                                                                                   ; (;
                                                                                                     -:
                                                                                                     x
                                                                                                                                4
                                                                                                                                :,
                                                                                                                                   J

                                 P
                                 88rà                  p
                                                       g          p           r.                   p        s                   s .D
                                                                  t :
                                                                  t                                s g                          g

             p :
             8 p8p g'%                                 4          # t                              :k y                        4 :
                                 8 1î                  c
                                                       ix)        o
                                                                  tn m
                                                                     L                             o        o                  * & o
                                                                                                   .        wj                 y   #
                                                                                                                                             a

             p p e : g'                                :          : :                              x g                         4 r 5.
             8 88                . 19
                                 1                     i
                                                       .n         8
                                                                  ' o                              o io                        * I '
                                                                    x                              . .                         y   , z
                                                                                                                                             '
                                                                                                                                             to :

                                 7)ï
                                 8 %                                       ;                                 ;                   x Oj             c
                                                                                                                                                 <ya
                                                                                                                                             .
                                                                           L
                                                                           O                                io                   i' a
             il i3 c)                                  4                                                    -4                   * m              E
             95 Fo fo                                  p          a                                g                           a    q            ,
             ; J:                                      J          p
                                                                  y                                jo                            x o             N
                                                                                                   y                           z
                                                                                                                               * j D.
                                                                                                                                    g.. :
                                                                                                                                        ..

                                                                                                         08/01/2019             9:W1ûM (GMT-0W :00)
.   Aug Case
        0$ 2019 09:
                  03R W est Town Mœ
             2:18-cv-14371-RLR      œ a Tke 6088336898
                                 Document                        P 9e
                                             155 Entered on FLSD Docket 10/04/2019 Page 6 of 11


                                                                                                                              D
                                                                                                                              <
                       &                                                                                                      O
               > = =                                            AA                >                                           2
               =l
               c mQ                                             X EmX   mo
                                                                        < xz >: oorx X m S
                                                                                       O e)
               Zm
                o 3'                             M
                                                 m              2 K
                                                                  - I
                                                                        T >  o a
                                                                               m ir
                                                                                  =
                                                                                  E
                                                                                    nl O >
                                                                                         c                                    =
                                                 X)       œ
                                                                F > o   c t7 :r x aj
                                                                                  C)                                          œ
               =7X
               1
               m
                 Kœ
                    o                            >
                                                                alr
                                                                m z
                                                                   -y < am
                                                                        >.Ao q
                                                                        o -q
                                                                               a q m! c
                                                                          * ?m s z tt
                                                                                   r:
                                                                                       mF
                                                                                       @x
               c7.
               t C
                 84 #                                     œ                                                      E            N)
                                                 U
               O R
               zom %,                   X
                                                 m
                                                 M        Y
                                                                     ix
                                                                      9                    =>
                                                                                            z c
                                                                                            c
                                                                                              :0 <'
                                                                                              *  c7;
                                                                                                                 *
                                                                                                                 r
               .
                 %ï                     o
                                                 m
                                                          o          14                      k y r=:
                                                                                                  nl
                                                                                                                 m
                                                                                                                 (7
                                                                                                                              =
                                                                                                                              O
                                        R                            mk
                       D K
                       m è
                                        œ
                                        Q.       4        (:
                                                          c.         - I
                                                                     c
                                                                                             / =2 4:
                                                                                                   :             œ
                                                                                                                 X
                                                                                                                              (h
                                                                                                                              c
                       O R          O                     O                                  Z1 o m
                                                                                                  x;             >
                                                                                                                              O
                       m o          D            >
                                                 X        P
                                                                    A
                                                                    m m%
                                                                     -                       m
                                                                                             Z
                                                                                                =
                                                                                                  -              X
                                                                                                                 nl           D
                       X#
                       ; =                                           x m              m           c              @1
                                    c                     o                                                      >
                       m
                           m        Q
                                    M
                                                          NJ
                                                          Q
                                                                     m C3
                                                                     O r-                         8              =
                                                                                                                 Q
                           o                                         m
                           M
                           5        N
                                    M                     NJ
                                                                     o   7
                           =        c                     c    ;c
                                                                mcr
                           >                                   x
                                                               > m m
                           A>       c                     œ    < O œ
                                                                 op
                           1:                                    < *
                           p                                     m m
                           B
                           Q.
                                                                    / >
                                                                    o Ch
                           A
                           c
                           <                                             E
                           c                                             x
                           K
                           c                                             o l          2
                                                               =
                       R                                       *
                                                                         y ç
                                                                         X m          #
                       D                                        l        O X          m
                       D                                       >         L œ          (D
                                                                         X
          '
          *Q
         &*

         9.
         *

                   c                                           :D
                   O                                           I
                                                               >
                                                                             >
                                                                             4 4
                                                                             : f 4 >
                                                                               > :
                                                                                 > 4 45
                                                                                   x x
                                                                                     >!*
                   m
                   K
                                                               c
                                                               I
                                                                             Z Z X K =!
                                                                                      tj
                   m
                   c
                   m
                                                                             d
                                                                             A i l l 4
                                                                                     ='
                                                                                      l1

                   5D
                   D                         8                 D
                                                               &


                   '            Z                     œ
                   A            E            >        F                      p     p        p    p    e gp   p        t
                   '
                                * O          œ                               o              (o   o                    *   O
                                    c.       =                               o     8 o           o    88 :                c
                                    O                                                                                     Q
                                    B
                                                  &                                                                       j
                   *
                   N:
                                m
                                x .
                                  5.
                                        .    'e x
                                                mî             A
                                                               IJ            o    o         =    o    o o    o x .
                                                                                                                 5*
                                                                                                                  .
                                                                                                                      m   n
                   tn           G t
                                  o          e c o
                                             #   .             'a
                                                               .             b    b         b    i:y 8:
                                                                                                     ' '8
                                                                                                        '    '        œ
                   o              w
                                                          S*                 o    o         .    o           8            #
                                                                                                                          .        <>
                                    o                                                                                              *
                                                          c
                                                                                                                                   *
                                Y O
                                    c        -œ       Y co.                                                           =: 0  P
                                Q. o         74       2. o     t
                                o 3          to î :
                                             *    H                                                                   2
                                                                                                                      Q. B
                                                                                                                         q) *.
                                                                                                                          R        r
                                                                                                                                   .a
                   -.
                   G'
                                  6)                                         .    to =
                                                                                  .              -.   -. .   -.     q **
                                                                             1
                                                                             02
                   lo
                   Q
                                m o
                                K
                                o s
                                                      x o
                                                      .
                                                      > R.
                                                      *                      u    o og
                                                                                  <  o           oa
                                                                                                 .    w
                                                                                                       .;ï o o o =o
                                                                                                             w        x
                   ço             ..
                                  o                                          o    c) u
                                                                                     to          ou   (<
                                                                                                       o.'z
                                                                                                          (ou ou g' S
                                                                                                                    .
                                                                                                                    o' .
                                                                                                                       w.
                                                          o                                                                        -.




                                                                                           08/01/2019        9:%1ûH (GMT-0%:00)
.   Aug Case
        01 2019 09:
                  03AM West Town Mœ
             2:18-cv-14371-RLR      œ a Xre 6088336898
                                  Document                       Page 5 10/04/2019 Page 7 of 11
                                             155 Entered on FLSD Docket

                                                                                                                                                         O
                                                                                                                                                         E
                                   D                                                                                                      : D
                                                                                                                                          --<
                                   <
                                   Q,                                                                                                     * o
                                   (%
                                                           >c
                                                           z r'o
                                                                                                                                            - .
                                                                                                                                            T1           5
                                                               'o o
                                                                  r -1
                                                                    o x
                                                                      mS
                                             > O m                                            >?        @hH
                                                                                                        < D Q
                                             = I <                      v)                    Z >
                                             D m >         o m mm = o c                       rk        X Cp r             >>
                                                                                                                           = =E                u
                                   NI        Cn
                                             f:m
                                               T3E         x T mo o o >                                 X
                                                                                                        -
                                                                                                          jœ
                                                                                                           ' 1                                           *
                                   -4
                                             ko >
                                                =          oo
                                                            >>1m
                                                               k ;;
                                                                  =ng                         1=
                                                                                              m
                                                                                              7)                 q         T î(mn
                                                                                                                               r               œ
                                                                                                                                               c         D
                                                                                                                                                         c
                                   x1        7 >o
                                             mWz
                                                           O .A o
                                                           c m xo
                                                                   m    > F
                                                                              s    .

                                                                                  gs
                                                                                   v)
                                                                                      <
                                                                                              m a       m
                                                                                                        s
                                                                                                        (
                                                                                                        Dcjx
                                                                                                           n,              > c)rn
                                                                                                                          z p -H
                                                                                                                          o   =
                                                                                                                                               *
                                                                                                                                               c         *
                                                                                                                                                         <
                                               z                                                             m            =2
                                                                                                                          m
                                   X           t
                                                                   c    A
                                                                   y) D p! m
                                                                                   x
                                                                                               =             X              x<o                X
                                                                                                                                                         E
                                   o                                                                         O             Xo>
                                                                                                                           >
                                                               7
                                                               Y $
                                                                 xc9 (
                                                                     M7                                      œ                                 o
       Tv                          Q.
                                   O
                                                 m
                                                 i=
                                                 +
                                                 m
                                                               *
                                                               o
                                                                        -  :m
                                                                        xm <
                                                                            r-     p
                                                                                   =
                                                                                   >
                                                                                               m
                                                                                               Z
                                                                                                             m
                                                                                                             C
                                                                                                             F
                                                                                                                          =
                                                                                                                           2Xz
                                                                                                                          O >
                                                                                                                           -
                                                                                                                          *r
                                                                                                                            m
                                                                                                                             o
                                                                                                                            q<
                                                                                                                                  m
                                                                                                                                               R
                                                                                                                                               *
                                                                                                                                               Q.
                                                                                                                                                         *
                                                                                                                                                         *
                 >                 D             X             z           m       >
                                                                                               Z                          * m *                O         =
                                                 m             '              g rn             m                          C7m 2
                                                                                                                          1
                                                                                                                          -
                                                                                                                                               D         Q
                                                               O                   >                                      =>o                            Q
& k*
*            -
                                        O
                                        >
                                        <
                                        O
                                                               (7
                                                               x
                                                                                   =
                                                                                   o
                                                                                               O                          m z =
                                                                                                                          = c o
                                                                                                                          1 2 '<
                                                                                                                          o %-
                                                                                                                          =  *q
                                                                                                                                               c
                                                                                                                                               Q
                                                                                                                                               M
                                                                                                                                               N)
-ù2 R                                   5*                                                                  M c
                                                                                                            D X
                                                                                                                          >@ V
                                                                                                                          z
                                                                                                                               rn m
                                                                                                                                  .
                                                                                                                                               c
                                                                                                                                               &
Utrh ; rD             %
                      N)
                      P
                                   œ
                                                                                                            K
                                                                                                            Q
                                                                                                            m
                                                                                                              t           e'
                                                                                                                          -
                                                                                                                           . -A
                                                                                                                               œ o
                                                                                                                               FCEl
        a             3                                                                                     M             nnJoq;
       N              Q                                                                                     Ch
        -
                      œ
                      F
                                   >                                                                        *             zo
                                                                                                                          &=5
        G             œ            L                                                                                      o O m
                                                                                                                            m x
       N         & =               =                                                                     '
                                                                                                            0 = <
                                                                                                                     (D   om o
                                                                                                                          O
                                                 I                                                          -
                                                                                                            C *
                                                                                                              o
                                                                                                                 =        I
                                                                                                                          X
                                                                                                                            m;
                                                                                                                            xo
                                                 m
                                                 X
                                                                                                                          o Pb
                               Z                                                                                 %        zz o
                                                                                                                          m m =
                                                                                                                 O        Z  o >
                 62                                                                                              F        m-do =
                                                                                                                          -

                                                                                                                          y?o D
        *
        NA
         @
         A
                                                                                                                              $
                                                                                                                              z
                                                                                                                                I
                                                                                                                                =
         Q

                                                 c    c        =       c    c     =       c    c    c    u       =
                                                 O    O                0 0        0 0          0 0       0 0
                                                      (5       @)      V V                               O œ
                                                 m    m        m       m m        m m          m m       m m                          =
                                                               i=      %    %     1    1       h h       1 %                          2.
                                             I        K        K                  K    I       I K       K K                          9.
                                                                                                                                      *
                                             rn       m        m       m    m     m    m      m m        m c                          5
                                             Z                 K       Z    Z     Z    Z      z =        X X
                                                               m       m    m     m m         M          m œ
                                             :4                N       N >                    x     ;

                                                                                                                                      D
                                                                                                         'b
                                                                                                         8 .                          C

                           *
                           * o
                               c.
                               B
                               *
                               (:
                                             o
                                             b
                                             o
                                                      p
                                                      c
                                                      c
                                                           o
                                                           B
                                                           &
                                                                       p &
                                                                       & b
                                                                       o &
                                                                                  o p
                                                                                  b o
                                                                                  o c
                                                                                              p p
                                                                                              o o
                                                                                              o o
                                                                                                        œ >
                                                                                                        1 i
                                                                                                          rh
                                                                                                        c œ                           1!   O
                                                                                                                                           c

                                                                                                                                           R
                           r s'
                             M                                                                                                        m        .
                           c   œ             ip
                                             c
                                             &        c
                                                      b
                                                      o 8
                                                        '
                                                        & 8
                                                          '
                                                          c 8
                                                            '
                                                            c pp
                                                              8 o pp                                    e v4
                                                                                                        .                             : 5
                                                                                                                                      c
                                                                . 88                                    8:                                          >
                                                                                                                                                    <
                               &
                               N:
                                                                                                                                           1
                                                                                                                                           c
                                                                                                                                                    *
                                                                                                                                           >        c
                                                                                                                                                    *
                           Y O
                           =
                               c
                               C)                                                                       O P
                                                                                                        l                             Y
                                                                                                                                      Q. :
                                                                                                                                         o U
                                                                                                                                           :
                                                                                                                                           =
                           *                                                                            O œ
                                                                                                          œ                           g a
                                                                                                                                        a <
                                                                                                                                          l
                                                                                                                                          =
                              R                            u                                                                               *        (:
                           X o
                           *                 L)            c)
                                                                                                                                      * o o
                           e* V
                           *                          m    X           * œ        c o         c *
                              ..
                                             c        Q
                                                      œ
                                                           k4
                                                           *
                                                                       < A
                                                                       c (D
                                                                                  < Q
                                                                                  c o
                                                                                              4 Q
                                                                                              c &                                     T .S. .
                                                                                                                                            (
                                                                                                                                            n.
                                                                                                                                            x
                               &
                                                                                                                                           o        =


                                                                                                    08/01/2019                 9:%1;H (GMT-0% :00)
.   Aug Case
        01 2019 09:
                  03R W est Town Mœ
             2:18-cv-14371-RLR      œ a Xre 6088336898
                                 Document                        Page 6 10/04/2019 Page 8 of 11
                                             155 Entered on FLSD Docket

                                                                                                                                             @
                                                                                                                                             <   YO
                                                                                                                                                 D
                                          c                                                                                                      R. z
                                                                                                                                                    *
                       N)                 *
                                          œ                                                                            8           D
                                                                                                                                   <             c Q
                                                                                                                                                   -
                  Dr                 D X                                                                                           O         *
              >X
              K m=oO >OT  >m I Dm mm> f>O5 œ/O>D NE Xz
                        o I X > m > O < X Z = >e X O O &
                                                             o=
                                                              oo ; o-4oz= m D   rc r7c> m  =                                       8             o n
                                                             'm
                                                              C5 X o -j: ()(n > m                                                                /x
                                                                                                                                                 5
              .smqc>ou.oxx>
              n
              >
               :ogxm    x>2mawpçc >Ip.oo4.o,;.z.
                                        o-ooomz:
                                               ï mz- soo..
                                                         œO> mx -o1/Dm C>Dmz $1i2ro-4rd1-ox=                                                       a
              7)m z ç >
                      a:m
                        œ zl  : m <>z q >o
                7 O p M K x 7 X n ca:7R c pz mx
                                               ozo >
                                                   -1o
                                                     xxon
                                                  o ezx)7
                                                         g
                                                         .uo
                                                           m                                       = t-l t
                                                                                                         nc ë
                                                                                                            4tm m c                œ             D Q.
                                                        v4o
                                                          -1> o
              = C p > =Ir                      z oa                                                                                              S  <
                                -
                          wlo D z
                                c!o
                                  m > r> m
                                         a 2jm o        o x œ DF mm o
                                                                    m<5                            @5z
                                                                                                     GzI=
                                                                                                        O t5:
                                                                                                            m > rn                               ko *
              o
              g?= 'A cs o 1 z o K x i5 c = e)o > x x o c m
                                                            >jo m (
                                                                  zx       .           -

                                                                                                   z1Q oo.-Itt >
                                                                                                   N           zj=)                                =
              =o umtmœ * > :jo -47 xcnm <œo mo :cjx
                                                  mm-1m mz9Rs
                                                            mC; qz  >A                             ? œ o'<.t-)jj>
                                                                                                                œk z               Y
                                                                                                                                   O               5.
              o z
              =V o.A
                  'r < u
                     ojo
                       zx!F:
                          moo : o
                            z17 K o > j c
                                    a)63-4zo o
                                             c z
                                               po e)p
                                                    m
                                                  g?(nz o =
                                                          o p s
                                                              -$> o o o
                                                                p w < g
                                                                                                   o Y A m K ) & N rn
                                                                                                   5 P@ oW m qiK m *
                                  m     rn < O
              * x o ooo )c. px= m<m 52go o o o joo
              o                                         m e)W       ->                             O o -
                                                                                                       q c o t)s z
                                                                                                                 >g                œ
                                                                               -   <       'c -    o x K m X ,5z o -f              O
              F(mo
                 p >
                   y o
                     g
                     r m
                       * ;m-
                           j>
                            z reo
                                œ j=:mxj o
                                         x œ
                                           a
                                           . <
                                             > s
                                               =
                                               x m>e
                                                   y); z
                                                       m qc
                                                         m ;x
                                                           m m
                                                             . z K -qe)o .rz rjo z grn
                                                               o                                              ,                    D
              z c)z>
              g        mQz wocmos:>zm X <c.osE o .=F y wj yoa  .
                                                               -j z o , m -dykœ m o                                                                Q
                                             * Q Z = XCRw m > C    5m uImj     A
                                                                               gop
                                                                                 .n
              o    O Q
                   IP< JOu  ::W z ' > (
                                      y >    m =   > ; =
                                                       > > s m
                                                             e
                                                             ) <
                       ro o m 7: *
                              8                                                        .
                  x             tom -tz E ? .                              <     -A                   '   -                        N
                            o
                            = x<
                              m o             c Tg
                                              %   ooooJmopm>m
                                                            c z
                                                              / xE
                                                                s
                                                                a rn>
                                                                    q
                                                                    m p
                                                                      K uo
                                                                        x o :S
                                                                            > o =
                                                                                o
                                                                                                          -
                                                                                                                  1:               N
                                                                                                                                   M
                            m< x                2 x >x                a>> om=                                                      &
                            =
                            yo<oz             M o = c7  o
                                              rso Q p T uso
                                                          m o
                                                            x œ
                                                              o .:m = > c)o m o
                                                                e)y 4 gm x o o ;=                                                  œ
                                                                     m '
                            >>mzm
                            z z .A
                                           o
                                           (
                                             o
                                             m c7c
                                                 rn
                                                  ).
                                                   rr: x K z
                                                           m>=o.sp
                                           p cjœ c r z o e)> c =
                                                                 o.oocmw z
                                                                         cgl
                                                                       =po >
                            c;o m
                            -
                                           m o > j;o m < ç,oa / o<g= ps  >, y
                            m1x o
                                -f         x
                                           m zgtf% g z' o o o rq FI * rna to                                                       >
                            @)(gto         ==      o1x
                                                     >o
                                                     -
                                                       >xg >)x
                                                             zp> > v)s o /o c
                         .Aç P
                         -#               gcox ;>Qm ;z z. œ< m
                                                             xom<>om>
                                                                    zw=>r:mamzm
                                                                              -1
                         o on>
                      11 < r z            o z  o o n715cp O
                                          p c > oz c > -:'h
                                          M                  -
                                                             H a    o m f
                                                                        o >
                                                                 x x o cc -4c:o                                                    c
                                                                                                                   m               O
                  m
                  i
                            rn,g
                            E rn
                                            xz og!yx
                                            -9
                                                       mm a':o xc.m (h-
                                                                   oQ e1
                                                                       )<jF mm
                                                                          ox( r
                                                                              s
                                                                                                                   D
                                                                                                                   o
                                                                                            .                      S'
                  ë         IzUc
                               @)
                                )              >
                                               xo
                                               m fo
                                                 o o=
                                                   m
                                                     c rlx
                                                     K   c vrp1
                                                             c pgm7cn>l5
                                                                       :YoIoImOo                                   o
                                                                                                                                   2
                  :         =o-1               (
                                               p c c m 2
                                                       m x
                                                         o ;
                                                           y x w
                                                               w a
                                                                 o o
                                                                   '
                                                                   H
                                                                   x o x s
                                                                         z c
                                                                           X
                                                                           s I z
                  j         7
                            o1 o                     x
                                               o r-z m '
                                                       u rn  I
                                                             o m >> o o m m  o o   .
                                                                                                                      ë
          Y
         c%
          *
                  % x# m=
                        -s                     rrc7u m>
                                               z      < o4>< v
                                                         -   m)o px
                                                               -q<   z z
                                                                   o F? o xs
                                                                           m px
         Q
                  8
                  Q                            û                 7 rz                       s                      #
         œ        ï                            o                 m                                                 >
                  I
                  >                                                                                                :L *
                                                                                                                   > O=
                  A                                                                                                Y a.
                  X                                                                                                = c
                  m                                                                                                C       *
                  5<                                                                                               m       D
                  '




              N)                     œ
                                     CD                                                                           8n
                                                                                                                  u




              (D                     O
              %                      5D                                                                           -
                                                                                                                  <       *
                                                                                                                  r       *
              <                                                                                                   è       & O
                                                                                                                            c


              çO
              N
                                     G1
                                     &
                                                                                                                  e m R
              <                      u                                                                            N x .5.
                                                                                                                  p
                                                                                                                  c       Q. œ         >
                                                                                                                  R          = .       <
                                                                                                                               # >
                                                                                                                                 R
                                                                                                                               M =

                                                                                                                          Y : =*
                                                                                                                          Q.
                                                                                                                               0
                                                                                                                          o o          <
                                                                                                                          * a
                                                                                                                            *
                                                                                                                                       E
                                                                                                                                       (=:
                                    G:
                                    Q                                                                             /
                                                                                                                  Q
                                                                                                                  < ë O
                                                                                                                      > =
                                                                                                                        m
              c                     to                                                                            -
                                                                                                                  *
                                                                                                                   u T R  9,
                                                                                                                       .. +
                                                                                                                               D       .A


                                                                                                  08/01/2019      9:W1ûH (GMT-0W:00)
Aug Case
    01*2019 09!Q4AM West Town Mo
          2:18-cv-14371-RLR     nœ a Tke 6088336898
                               Document    155 Entered on FLSD D se 7 10/04/2019 Page 9 of 11
                                                               Docket

                                                                                                                                        *
                                                                                                                                        <
                                                                                                                                        =


           m m >
           <
           . o K
                      D
                      Y
                          c
                          X
                                  W       > >
                                          Q Z           .<)-
                                                        c  oq r
                                                              c-xm > o x # m.
                                                                                      o
                                                                                      b
                                                                                      o
                                                                                                 &
                                                                                                 Lx

                                                                                                        O
                                                                                                        >   o
                                                                                                            *>f:E
                                                                                                                       If      D
                                                                                                                               <
                                                                                                                               O        *
                                                                                                                                        M
                                                                                                                                        o
                      m   m               = r
                                          c
          cp >
             CJ 7
                =7                                      5 * :2O e)M
                                                                  -x=
                                                                    c;>
                                                                      K(=nO
                                                                          sDm                                                  =
                      m
                      >%
                      1
                          a       O
                                  X       V Z!                                                          *   ç Ko>
                                                                                                            = m *
                                                                                                                               <
          Q# O
             o
          6* o O 4
               z o                4%
                                          -
                                          C7
                                           1%
                                          = m           =
                                                        5
                                                        6
                                                          tpm
                                                          j u.
                                                             m
                                                             *m
                                                              Km
                                                             mx
                                                                 >o
                                                                  xm
                                                                   C5%o
                                                              (7 z -1m
                                                                       I                                m   Qu
                                                                                                             >cm
                                                                                                                               <
                                                                                                                               œ
          X >             >               c p                o     c o Tm= o g                          X   p Z1m
                                                                                                                K              -1
            =
            c                             (3
                                          I                  7
                                                             o  =
                                                                *o
                                                                m VpX
                                                                    m&xxQ
                                                                        ozY
                                                             e) z - > m >
                                                                          o '
                                                                            j                               * =F
                                                                                                            >
                                                                                                            *
                                                                                                               om              Y
                                                                                                            N 'ç
                                                                                                               p>              0
                                                                                                                               -
                          X                                               . >                               -
                          m               S                                                                 K cjç              >
                          >
                          m
                                          >
                                          'D
                                          'D
                                                             m
                                                             c 1jo
                                                               o  d
                                                             F = /.
                                                                  z-
                                                                    >
                                                                    m
                                                                    X r
                                                                      Dn r
                                                                    =xK m
                                                                         K                              O
                                                                                                        c
                                                                                                        œ
                                                                                                            %O
                                                                                                            m Xa
                                                                                                               m
                                                                                                                               ï
                          X                                        > o c)m *      v                     O   >* o               O
            X                             Z
                                          C)                       Lmc p1
                                                                   o              m                     m   F K%
                                                                                                              om               R
                                          >                          c* >o        n                     Z
                                                                   = (7=
                                                                   <   rn z z     S                     Q   oz >               o
                                          m                        m X X Om       o                         o gx
                                                                                                            r - '<
                                                                                                                               %
                                                                                                                               =
                                                                   z 71fP D <     m
                                                                   -   4= o r-O                             m
                                                                                                            o Vo               %
                                                         N'
                                                         = =o>
                                                             z.oz; M
                                                                   m                                  M & mI=x o
                                                                                                             mx ; E            h:
                                                         j : O7 z
                                                                >'
                                                                 x'K                      Q
                                                         & t Y= QOG                       N
                                                                                                      N < K  oxo > ==
                                                                                                      S 8 œ <m Xnl p       .

                                                         ? m
                                                         m   xc
                                                              >y*7
                                                                 CN@                                  8œo >>z        ç)
                                                         x
                                                         o         x-
                                                                    mAm.
                                                                       œç                                 =o
                                                                                                          O  z(-zd
                                                                                                                 ) ï           .,
                                                         e)        >
                                                                   rnr z A :EZ                              rldx
                                                                                                               a'Od
                                                                      '< z O -d
                                                                                                            -
                                                                                                                           >
                                                                                                                           r-
                                                                  .N @)o * Y
                                                                   C) -A m x                                -
                                                                                                              1= G)        ?
                                                                   < m o mo                                 O1Q
                                                                                                            -
                                                                                                               -1          X
                                                         Q Z r 'x o
                                                                  rm
                                                                   -' m.
                                                                       w                                       0=          G)
                                                         r- 7
                                                            TQ  œ = X O                                     < m >          '
                                                              zm> o Q t #.        R
                                                                                  *
                                                                                                            m C)
                                                                                                            / 7a           <
                                                                                                                           >
                                                                 , -4 m = x o     =
                                                                 9@
                                                                  >),
                                                                    >. =
                                                                       m$m
                                                                         o>=      =
                                                                                                            7 xK *n7
                                                                                                                  g)
                                                                                                                           =
                                                                                                                           <
                                                                 c z r -1 x       O                         pu o -4
                                                                                                            '              >
                                                                   o ..
                                                                   m u'
                                                                     œ
                                                                       z.
                                                                        tzl@o
                                                                        = =
                                                                                  *
                                                                                                            o o
     'Q                                                           o        >=                               Y    -4
     *                                                            o =
                                                                    >      X                                m    K
                                                                           -1                               m    m
                                                                  -   dc
                                                                  W
     *

            (n   (m       e) c)        @) m     Q) @)    @) *
            =
            >    =
                 >        X >
                          > Q         I >
                                      > I       T
                                                > X
                                                  >
                                                         I> X
                                                         ;  >
                                                                                  4 %
                                                                                  > >
                                                                                                 ï
                                                                                                 >
            Z    z        X =         Z Z       Z Z      = =                      Z X
                                                                                                 N
                                                                                                 =
            :E   C        I I         I I       r r      X X                                     X X X
            1
            41 :
               %t %
                  4%R m
                      5I
                      d *7 0
                           I7C
                           < gt 7M< yC                                                           %%m
                                                         .
                                                                                  11             44l

                                                         P >                      L
                                                                                  D ?            P = =
                                                         88                       &8             >c
                                                                                                 D o'
                                                                                                    8

            O    f7 p 5D
           8 8 88 88 88 8$
                                      5D G) 5D @         9) P                     M <
                                                                                  'y
                                                                                  8 -
                                                                                                 M œ œ
                                                                                                 L
                                                                                                 c % %
                                                                                                   c œ
                                                                                                 < œ œ                1.   O
                                                                                                                           c
                                                                                                                           ô
                                                                                                                           I
                                                                                                 N œ *                 m   M
           ID    67       67 9        97 FD     5D SD   N P                       M -1           9 % %                 X '
                                                                                                                         5*
                                                                                                                          .
           cc    o    D O             c c       o o     V œ                       8
                                                                                  '-y                                  Q. œ         >
                 D    c c             c c       D c     c tp                                     %%#                       o
                                                                                                                           -        <
                                                                                                                           g
                                                                                                                                    c

                                                                                          M          Y œ               = o          D
                                                        = *                                          P P               = o
                                                                                                                         œ E
                                                        8*                                &                            0 R <
                                                                                                                       œ
                                                                                                                       -
                                                                                                                         x K
                                                                                                                         *
                                                                                                                         '
                                                                                                                         > &-
           L)    G)   Q4 (*        (D L;        (* GJ                                           G)                     m o cm
           <
           tM    A
                 f
                 m    jn tp       tp Qr        œ tp                                             Cm
           œ     tl
                      '< Q
                      tD œ
                                  k k
                                  c c
                                               Q  Q
                                               (D *                               Q             Q                      g' R  ..
                                                                                                                          $' %
                                                                                  m             r                          o        '
                                                                                                                                    -



                                                                                              08/01/2019        9 :%1nH (GMT-0%:00)
Aug (
.   N 2019 09:
             04R West Town Mœœa Ti
                                 re 6088336898
                                                        Page 8 10/04/2019 Page 10 of 11
   Case 2:18-cv-14371-RLR Document 155 Entered on FLSD Docket

                                                                                                                                                               *
                                                                                                                                                               < K           T O
                                             D                                                                                                             2 S E m
                                                                                                                                                                 c           5* Q
                                             <                                                                                                                               - *
                                             Q                                           8 t                    c                      ia
                                                                                                                                       o                   a < 1 /.          D -
                                             C)
                  EY=
                  œ mî
                                                               X                               o                (z   .                 o                   *î
                                                                                                                                                            Q.-: -Do         œ  2
                  = m
                  mo
                   m l'                      =                 o o z > > : o m p!o rm gq: p z r
                                                                                              .jm
                                                                                                wx>=
                                                                                                   a                                                               ..
                                                                                                                                                                        o
                                                                                                                                                                             *' o
                                                                                                                                                                             D R
                                                                                                                                                                             z
                  D
                  =m œ
                                             &
                                             &
                                                               c
                                                               1)œ
                                                                 1
                                                                 I>x
                                                                   .
                                                                   -Ij
                                                                   m Xj=y
                                                                        (
                                                                        0j
                                                                        oz c
                                                                           m
                                                                           r=
                                                                            m
                                                                             >
                                                                             m.
                                                                              j gm
                                                                                s w
                                                                                  jj V
                                                                                     Z
                                                                                     z-
                                                                                      j  z
                                                                                         :
                                                                                         z j2
                                                                                            jp
                                                                                            .j m
                                                                                               o
                                                                                               f r
                                                                                                 m
                                                                                                 On                                                                <    e
                                                                                                                                                                             Q œ
                                                                                                                                                                               u
                                                                                                                                                                                  x
                  Oo '
                  K                          =                 o m   o   m                   m > o                                                                 m< O tn
                                                                                                                                                                   '
                                                                 zc z  8 'Ac : m o c -
                                                               z xm         w -4o  m  .w o                                                                         - M Lo    N:
                         OR
                          o                                    07r   x                 xx
                                                                                     x o ooc       m ;>                                                            -< o c<   S <
                                                               m
                                                               = >
                                                                 = x
                                                                   = m
                                                                     a :cmrnl
                                                                            .=
                                                                             o
                                                                             m ç x
                                                                                 o -x>
                                                                                   o     o =o-1    x mP                                                            *         to *
                       X D.
                       r' x o
                                             =
                                             o                 S om ,.               zt* y o r
                                                                       k F - z . y r-u >           o
                                                                                                   =  =
                                                                                                      z
                                                                        m o x c ë o y o -n m œ T o -1 z                                                            Y <
                                                                                                                                                                      1 O       =
                       f !n                  R                                                                                                                     o *            5:
                      Md E
                       -
                                             *             C7
                                                           nJe
                                                             I>œm
                                                                z'œ
                                                                  um
                                                                   zCrm)z j r
                                                                            >ztJ x
                                                                                 rmJ!z
                                                                                     cïu
                                                                                       >tr
                                                                                         m- m
                                                                                            E 2                                                                R        R
                         :                   c
                      W
                      X R                                  zs -
                                                              oyz
                                                                o.om
                                                                   tn c
                                                                      >)o
                                                                        -œm c
                                                                            @)
                                                                             )x
                                                                              mço o
                                                                                  > S
                                                                                    o :z
                                                                                       a ç
                                                                                         o m                                                   q               *.
                                                                                                                                                               Q        :.
                      > D
                        m                D
                                             O    Q        .            z z
                                                                   = m m -iz p s '< D ' *
                                                                   p
                                                                                           m
                                                                                                                         o nt.         p
                                                                                                                                               m
                                                                                                                                               x               0
                                                                                                                                                                        >
                                                                                                                                                                        *
                                                                                                                                                                                  ë
                      l m
                      m D                                            x o alo     zç= m                                   >o m          m                           n* c
                                                                                                                                                                   '
                                         D                           = > c m c)O -iz cr'                                   nlc         z       %                      m
                          m                       Q                m
                                                                   -dc
                                                                     >=ny, cg
                                                                            =m;
                                                                              Iormx
                                                                                  ogF                                     pc
                                                                                                                           e)          ;                       & *                Q
                          m
                          R                       Q                e)* o =
                                                                   H -:g c
                                                                   .
                                                                                 =
                                                                                    p
                                                                                           15 > o
                                                                                                                          <z
                                                                                                                          rno
                                                                                                                                       m                       Q N
                          5.             <
                                         N)       <
                                                  Q           <mN I ; is                       c -.c
                                                                                               o                          Z%                                   Q
                                                                                                                                                               u r
                                                                                                                                                                 #
                          =
                          =
                                         c
                                         =        5*       M
                                                           -
                                                           FI7r
                                                              >
                                                              - .um .
                                                              <                            w
                                                                                           .   ..                , xu
                                                                                                                    mT                                         M FI
                                                                                                                                                               c
                          N              œ                 4 > s' m.'< >                   om
                                                                                           œ w=z                 y
                          V                                omcmp>
                                                                .wm n
                                                                    x;m(7                  e
                                                                                           .yx
                                                                                             (nz
                                                                                               >                 z x4                                          M' F
                                                                                                                                                               .
                                         *                   -4 m ezrn                       m @)                  o m
                          p                                  mmomce)u
                                                                    0;
                                                                     )oI                     om                  8 r
                                                                                                                   mmzm
                          Z
                                         T
                                                                #%
                                                                *
                                                                e o <jmxXcxy                   xom
                                                                                               : p                        x1a
                                                                                                                          o                                    Q =
                                                                                                                                                               *'

                                         <                            xm                       p>                         =>                                   >        &
                                                                                                                                                                        m
                          T              O                      om
                                                                = om
                                                                   omc7y >                     x e)                       m=                                   M
                                                                                                                                                               C        o
                     œ                                     < =z
                                                              Rrp-c g  (
                                                                       mn< o o
                                                                    - Ax
                                                                             xm:r                                        ;o
                                                                                                                         z  I                                  X
                                                                                                                                                                       =
                                                                                                                                                                       <
                     F                   9                 =
                                                           @) m 7 m o = >    ocop xp                                     oc p
                                                                                                                         z f: x
                                                                                                                                               a               Q       x
                                                                                                                                                                       -
                     fp                                   m o
                                                          c   o  cO
                                                                 o
                                                                 m -+'
                                                                     gxcme)V
                                                                           G.m
                                                                             -l* -'z >o  z >                                                   q
                  <                      X                    I >' W = m c A e)X X Rd =' '  #                                                  m
                                                                                                                                               x               >
                                                                                                                                                               e
                                                                                                                                                               Z
                                                                                                                                                                       e
                                                                                                                                                                       O
                                                                                                                                                                       =
                  (:                     >                m' c= =n <
                                                          r        >c p cm g z9 X  ! xtDo> oj
                                                                                 o o
                                                                                                                                               m
                     R                   Z                2            e)o o z
                                                                             ps E go
                                                                                   z>oo o                                rno o                                 >       *
    %
                                         D                % o
                                                            ::ïx
                                                               KcG @)jiU. c œ #                                          C3t û)
    *                                    O                O*z m K em)Ic
                                                                      >o :o x=
                                                                             m#0) o
                                                                                  w n
                                                                                    s)m
                                                                                      : 4
    c*                                                                     .-
                                         A                :                         r      .
    O                                                     o     Z: 4 z ö                e)
    œ                                                     z    mz     .
                                                                      T
                                                                      < o ?-
                                                                           -
                                                                        z j. Y ,  *
                                                                               -.g. x   o
                                                                                        g,
                  œ
                  %                                    ï                             * K
                  >                                    >                             I X
                                                                                     > >
                                                                                                        4 4
                                                                                                        > >                        X
                                                                                                                                           K
                                                                                                                                           =
                                                                                                                                                   -
                                                                                                                                                   *
                                                                                                                                   >       >       r'
                                                                                                                                                   w
                  O                                   Z                              = X                = =                        X
                                                                                                                                           X 2.
                                                                                                                                           -
                  X                                                                                                                        = 9.
                                                                                                                                           =       *
                                                                                                                                 #         m       >
                                                      i                             ii                  5
                                                                                                        <m:
                                                                                                                                 'm        m
                                                                                                                                           7


                                                      8                             88                  (
                                                                                                        pa '
                                                                                                           .
                                                                                                           8                     9             <
                                                                                                                                                   2
                                                                                                        o                        o

                              *
                 o            t                       m
                                                      *                                             O M
                 io           * o                     to                         Q
                                                                                 tn L
                                                                                    r               N O                         % 8
                 O                  #                                                               œ b                         * o
                                                                                                                                  * E
                                                                                                                                    *
                                    B
                                                                                 r œ                o o                                                    9
                                                                                                                                                           O
                                                                                                                                                           R
                              n1     .
              C>              x .s.               CD                                                œ M                         21             rm -.
              ia              c                                                                                                        o X .
                                                                                                                                       ô   D.
              o                    Q
                                   k4             N                             k4 '
                                                                                D                                              o               Q. œ                >
                                                                                                    o c                        D       O               r           <
                                                                                                                                                       '
                                                                                                                                                       :  *
                                                                                                                                                          62
                                                                                                                                                       M (o
                          '
                          V QD                                                                                                                                     œ
                          = c                     œ
                                                  P                                  O                      +                                  Y 0                 1
                          f: 5
                          t                       c                                                         y                                  = o
                                                                                                                                                 = #:
                                                  N
             1J
             G)           m o
                                                                                                                                               r' j S
                                                                                                                                               *
             Q            x
                          F R                                                   L)                                                     e               'n          o
                                                                                                   &
             c                     CD*                                          <
                                                                                X                  *V
                                                                                                                                       OJo
                                                                                                                                       Q
                                                                                                                                       u,R
                                                                                                                                       * *
                                                                                                                                         ..
                                                                                                                                            =P.
                                                                                                                                                       o t

                                                                                                    08/01/2019                         9 :%1ûM (GHT-OR:C
                         d
                         '                                                          '




Case 2:18-cv-14371-RLR Document 155 Entered on FLSD Docket 10/04/2019 Page 11 of 11

                                                                                                     X o
                                                                                                       MGE=
                                                                                                          -           l
                                                                                                                      '
                                                                                                     G K) * .=
                                                                                                     œ Z p -...
                                                                                        .
                                                                                                     o ' O .-
                                                                                                     D
                                                                                                     -   < -- A
                                                                                                         = =      =
                                                                                                     - D O .
                                                                                                     & m D -'
                                                                                                       <    -
                                                                                                            *
                                                                                                           ...


                                                                                                         m        -
                                                                                        .                <        -




                                                                                        (




                             :


                                                                                        $




                                                                                    1




                             '.   m
                                  O
                                  :x c
                                     -*o.k+ c)
                                     -x     c -(
                                               o7 =-
                                                   .
                                  vv       v        >        e
                             <    'D o o y.o .....
                                  -.
                                  *
                                         c * Re -h .-''-
                                  *''!rjl% > 15'. t
                                  I
                                  (
                                  'r
                                   '
                                  . c c - o -.
                                                  -l '-''''''''

                                  m ' xa c .                                        i
                             l'   r- .V e31 co x o--
                                                            .
                                  G) :E ' Q                 -
                             $ 4
                               tox(
                                  Z '@)
                                     7n -
                                        (p              --
                             .    (m :>'       o        .--
                                  o<j D
                                      c=.
                                        e
                                        c*. .
                                      NJ*
                                            =.
                             '         = *
                                         o.=            --
                                                        ..

                                          e =.           -
                                          O =.          -
                                          * jl          =
                                          Do
                                           -            --                                           %
                                          O    %          -
                                          c    m        -*
                             .
                                          X
                                          =
                                               c
                                               v'       --                          '
                                          m    D        -
                                          c    m        ---
                                                                                    .
                                                                                                 l   @
                             '
                                          I              -
                                                         ..




                                                         -
                                                         -         W                         o
                             '                          =         < *                        +               --
                                                                 %M                          o               -
                                                         *              œ
                                                                      %%N'J         ;

                                                                  %           l)y
                                                                              -
                                                                    NA,*+                   m
                                                                                            M        >*M <
                                                                                    ? o
                                                                                      ** o
                                                                                         rn
                                                                                          'v-m
                                                                                            0
                                                                                            *o<*
                                                                                               .
                                                                     V                      >        c M œ - 'v
                                                                  Y%                .
                                                                                    .
                                                                                            -
                                                                                            o.       u.c Xmo
                                                                                                         -   -
                                                                                            =
                                                                                            q  *
                                                                                            ra . .
                                                                                                         x<o
                                                                                                          xx
                                                                                                         - ,.
                                                                                    :       -
                                                                                            .uc a            -
